FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2021

                                     No. 04-19-00318-CV

                                   Leticia R. BENAVIDES,
                                           Appellant

                                               v.

 Cristina B. ALEXANDER, as Permanent Guardian of the Person of Carlos Y. Benavides, Jr.;
 Carlos Y. Benavides, III; Rancho Viejo Cattle Company, Ltd.; Benavides Management, LLC;
       and Linda Cristina Alexander and Guillermo Benavides, as Managers of Benavides
                                     Management, LLC,
                                         Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CVQ-000161-D1
                    Honorable Honorable Jose A. Lopez, Judge Presiding


                                        ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Beth Watkins, Justice

       This appeal is set for submission on oral argument on September 16, 2021. On September
13, 2021, cross-appellants filed a motion requesting “an additional 10 minutes to present
argument, so that each side will have 30 minutes.” Cross-appellants also request that their
additional time be allotted toward a separate “time for rebuttal after [appellant] argues.”
Appellant filed a response arguing that because she is the appellant, Texas Rule of Appellate
Procedure 39.3 provides that she “must be allowed to conclude the argument.” TEX. R. APP. P.
39.3.

        After consideration, cross-appellants’ motion is GRANTED IN PART and DENIED IN
PART. We GRANT cross-appellants’ request for additional time and DENY cross-appellants’
request to present rebuttal after appellant completes all of her argument. See id. We ORDER that
the oral argument will proceed as follows:

       --Appellant will have 20 minutes to present her opening argument;
       --Cross-appellants will have one 30-minute period to present their opening argument and
any rebuttal to appellant’s opening argument;
                                                                            FILE COPY

    --Appellant will have 10 minutes to present rebuttal argument.


.
    It is so ORDERED September 14, 2021.

                                                               PER CURIAM



    ATTESTED TO:__________________________
                MICHAEL A. CRUZ,
                CLERK OF COURT